Citation Nr: 0606854	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-13 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), secondary to service connected 
PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from December 1952 to 
February 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  This appeal was remanded by the Board in May 2004 
for further development to include scheduling of VA 
examinations.

By a rating decision dated July 2005, the veteran was granted 
service connection for coronary artery disease with 
associated hypertension and assigned a 10 percent evaluation 
effective February 26, 2001.


FINDING OF FACT

COPD is not shown by competent medical evidence to be linked 
to the veteran's service connected PTSD.


CONCLUSION OF LAW

COPD was not incurred or aggravated during active military 
service, and it is not proximately due to a service connected 
disorder.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran contends that his service connected PTSD has 
caused his chronic obstructive pulmonary disease (COPD).  

Service medical records are negative for complaints, 
treatment, or diagnosis of COPD or lung disorders.  The 
veteran's separation examination in January 1959 revealed 
normal lungs and chest.

Treatment records dated October 1990 to May 1993 from Pee Dee 
Family Practice shows diagnoses of situational stress; 
arteriosclerotic cardiovascular disease status post coronary 
artery bypass grafting; hypertension; and COPD.

A letter from Daniel E. DeCamps, M.D., dated in June 1993 
indicated that the veteran had been a patient since 1982 and 
had underlying COPD.

VA medical records dated August to October 1993 note that the 
veteran had used tobacco, but he reportedly quit in 1978.

A letter from Albert D. Mims, M.D., dated in March 2001 
indicated that the veteran had, in pertinent part, known COPD 
with a chronic bronchitic component.  The physician indicated 
that it was well established that stress placed additional 
demands on the pulmonary system, which in the veteran's case, 
was already compromised by chronic bronchitis and a mixed 
obstructive and emphysematous process.  It was opined that 
the veteran would obviously be taxed by his difficulty in 
controlling his panic disorder and his PTSD.  

At a May 2001 VA hypertension examination, the examiner 
opined that upon seeing all of the veteran's findings, being 
dependent on oxygen and having CAD in the past and PTSD, it 
looked like the veteran's symptoms could be aggravated when 
he was upset and might cause blood pressure to go up and 
might cause myocardial infarction.  The examiner noted that 
it was difficult to predict if the veteran was getting 
stressed out with his medical condition secondary to PTSD.  
He indicated that this was a difficult case to make the right 
judgment.

At his May 2001 VA heart examination, the examiner diagnosed 
severe chronic obstructive pulmonary disease with recurrent 
bronchitis; coronary artery disease with two-vessel coronary 
bypass grafting in 1992 and myocardial infarction in 1992; 
hypertension; and PTSD.  The examiner opined, in pertinent 
part, that although the veteran's PTSD was certainly not the 
lone cause of his COPD, it certainly could contribute to 
these conditions.  PTSD, and stress in general, might have 
contributed to this veteran's smoking history which largely 
contributed to his COPD.  This veteran's disorder may have 
also led to him having difficulty in taking his medications 
regularly.  The examiner concluded, in pertinent part, that 
PTSD did have direct influence on the development of his 
COPD, although it was certainly not the predominant factor in 
these conditions.

The May 2001 VA hypertension examiner rendered a addendum 
opinion in October 2001 and indicated that after reviewing 
the prior VA examinations, he found that there were many 
contributing factors secondary to the COPD, CAD, and 
hypertension.  The examiner stated that the veteran was a 
chronic smoker and underwent coronary artery bypass graft 
secondary to obstruction, and that he also had a history of 
hypercholesterolemia.  Based on all of this, the veteran's 
PTSD was not associated with CAD or hypertension.  

A letter from Daniel E. DeCamps, M.D., dated in February 2002 
indicated that the veteran had been a patient since 1982 and 
had, in pertinent part, known COPD with hypoxia, and PTSD 
associated with panic disorder.  It was the physician's 
opinion that these disabilities were secondarily connected to 
the veteran's service connected PTSD.  Specifically, PTSD had 
affected his lifestyle with inability to rest, intermittent 
panic attacks, which placed increased demands on his 
pulmonary system, exacerbating this condition.  Therefore, 
the physician concluded that the veteran's COPD with hypoxia 
and his CAD was exacerbated secondary to PTSD.

A letter from Albert D. Mims, M.D., dated in March 2002 
indicated that the veteran had further problems related to 
his heart with two stents placed in his coronary arteries in 
July 2001.  Following this the appellant needed oxygen on a 
24 hour basis and was basically confined to a wheelchair.  
The physician indicated that in addition to the multiple 
medical problems of PTSD, which exacerbated his underlying 
pulmonary disease, the appellant had progression of both of 
these disease processes.

At his April 2003 VA heart examination, the examiner opined 
that the veteran's history of CAD, hypertension, and COPD 
were not related to his PTSD.

At a November 2004 VA examination, the examiner indicated 
that the veteran had dyspnea on exertion but also had COPD, 
which had its onset in the early 1980s.  The appellant denied 
orthopnea and edema other than that which seemed to come with 
gouty attacks.  He did report chest pain, which seemed to 
come on when he became quite dyspneic.  The veteran reported 
that he quit smoking cigarettes 30 years ago but had a 40 
pack a year history.  Following a physical examination of the 
appellant the examiner opined that it was less likely than 
not that the veteran's PTSD caused COPD.  The rationale was 
that the veteran had other risk factors, which would explain 
the onset of this condition such as obesity and cigarette 
smoking.  In addition, the examiner noted the literature at 
this time did not support the assertion that PTSD would cause 
this condition.  The examiner noted that, furthermore, he had 
not seen any opinion in the veteran's claims file that would 
contradict this.  

The examiner opined that it was less likely than not that the 
veteran's PTSD aggravated his COPD.  The rationale given was 
that the examiner was not aware of anything in the medical 
literature that would indicate that PTSD or a panic disorder 
would cause an actual worsening of the pathology of COPD.  
The veteran's cigarette smoking would be considered to be the 
overwhelming contributing factor here.  In addition, his 
pulmonary function tests, which showed severe obstructive 
lung disease, do have a restrictive component, which was 
extrathoracic and could be attributed to the veteran's 
obesity.  The examiner noted that this opinion was at 
variance with those of Drs. DeCamps and Mims as it relates to 
the pulmonary systems.  The examiner noted that these 
physicians had not offered a clear rationale explaining how 
PTSD or panic attacks adversely affected his pulmonary 
system.  

Social Security Administration records showed that disability 
benefits began in January 1992 for chronic pulmonary 
insufficiency.

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  

VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Pursuant to 38 U.S.C.A. § 5103, upon receipt of a 
substantially complete application, the RO must provide the 
veteran with the aforementioned notices.  In this instance, 
even though the veteran was not provided the aforementioned 
notice prior to the July 1996 decision, he is not prejudiced 
by such failure.  In this regard, written notice provided in 
October 2004 fulfills the requirements set forth under 
38 U.S.C.A. § 5103(a), to include any duty to inform the 
parties to submit all pertinent evidence in their possession.  
Further, there is no evidence that the appellant was not 
given the opportunity to meaningfully participate in the 
prosecution of his claim.  Finally, the Board finds that VA 
has secured all available pertinent evidence and conducted 
all appropriate development to include the conduct of 
appropriate examinations.  Hence, VA has fulfilled its duties 
under the VCAA.  

To the extent that VA has failed to fulfill any duty to 
notify and assist the parties, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affects the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty while on inactive military service.  38 U.S.C.A. § 1110, 
38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R.§ 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury to include by reason of aggravation shall 
be service connected.  38 C.F.R. § 3.310.

Analysis

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for COPD, secondary to PTSD.

In this regard, Daniel E. DeCamps, M.D., in February 2002 
opined that COPD was secondary to the service connected PTSD.  
Specifically, PTSD had affected the appellant's lifestyle 
with inability to rest, intermittent panic attacks, which 
placed increased demands on his pulmonary system.  This 
examiner did not, however, address the impact of either the 
veteran's decades long history of cigarette smoking and his 
obesity on COPD.  The examiner also did not indicate that he 
reviewed the medical evidence in the claims file.  

A letter from Albert D. Mims, M.D., dated in March 2002 
indicated that the veteran's PTSD exacerbated his COPD but 
offered no rationale for this opinion.  In addition, the 
physician did not indicate that he reviewed the medical 
evidence in the veteran's claims file.

As "evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent' 
medical evidence,"  Swann v. Brown, 5 Vet. App. 229, 233 
(1993), little weight is assigned to the February 2002 and 
March 2002 private physician statements because it appears 
that the evidence was not thoroughly reviewed prior to the 
opinions being rendered. 

As true with any piece of evidence, the weight to be attached 
to medical opinions is within the province of the Board as 
adjudicators.  See generally, Owens v. Brown, 7 Vet. App. 
429, 433 (1995) (Board favoring one medical opinion over 
another is not error).  Further, the United States Court of 
Appeals for Veterans Claims rejected the "treating physician 
rule," which holds that opinions of a claimant's treating 
physician are entitled to greater weight than opinions from 
medical experts who have not treated a claimant.  Guerrieri 
v. Brown, 4 Vet. App. 467, 471 (1993).

An October 2004 VA examiner reviewed the entire claims file 
prior to examination.  Following the examination he diagnosed 
severe COPD.  The examiner also reviewed the medical opinions 
from Drs. DeCamps and Mims.  After careful review of the 
claims file, the examiner opined that it was less likely than 
not that the veteran's PTSD caused his COPD.  The rationale 
was that the veteran had other risk factors, which would 
explain the onset of this conditions such as obesity and 
cigarette smoking.  In addition, the examiner noted the 
literature at this time did not support the assertion that 
PTSD would cause this condition.  

The examiner also opined that it was less likely as not that 
the veteran's PTSD aggravated his COPD.  The rationale given 
was that the examiner was not aware of anything in the 
medical literature that would indicate that PTSD or panic 
attacks would cause an actual worsening of the pathology of 
COPD.  The examiner noted that the veteran had a long history 
of smoking which was the overwhelming contributing factor.  
In addition, pulmonary function tests showed severe 
obstructive lung disease which was extrathoracic and could be 
attributed to the veteran's obesity.  The examiner 
acknowledged that this opinion was at variance with those of 
Drs. DeCamps and Mims; however, they offered no clear 
rationale as to how the veteran's PTSD or panic attacks 
adversely affected his pulmonary system.  

The Board finds that the opinion rendered by the October 2004 
VA examiner is more persuasive than the opinions rendered by 
Drs. DeCamps and Mims.  The VA examiner reviewed the 
veteran's claims file prior to the examination and gave a 
thorough rationale based on the evidence before him.  Because 
it was based on consideration of all of the evidence, the VA 
examiner's opinion is more persuasive than the opinions 
rendered by Drs. DeCamps and Mims.

The October 2004 opinion is also more persuasive than the May 
2001 VA examiner's opinion that PTSD "could" contribute to 
the appellant's COPD.  Such an opinion is too ambiguous 
because it equally implies that PTSD "could not" contribute 
to the appellant's PTSD.  Further, the May 2001 opinion 
relies heavily on the finding that PTSD "might" have led 
the appellant to smoke, which in turn led to the pulmonary 
disorders.  Without addressing the impact of 38 U.S.C.A. § 
1103 (West 2002) on such a theory, such an opinion is equally 
ambiguous because "might" implies "might not" as well.  
Hence, the opinion is of de minimus probative value.

Accordingly, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  Entitlement to service connection for COPD 
secondary to PTSD, is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for COPD, secondary to 
PTSD, is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


